 1
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   GUILLERMO CRUZ TRUJILLO,                      Case No. 1:14-cv-00976-LJO-EPG (PC)
11                 Plaintiff,                      ORDER REQUIRING DEFENDANTS TO
                                                   RESPOND TO PLAINTIFF’S MOTION FOR
12         v.                                      ISSUANCE OF SUBPOENA DUCES TECUM
13   MUNOZ and ALVAREZ,                            (ECF NO. 103)
14               Defendants.
15
16
17          Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On November 1, 2019, Plaintiff filed a motion for the issuance of a subpoena duces
20   tecum. (ECF No. 103). Plaintiff asks that he be allowed to issue a subpoena to Deputy
21   Probation Officer Genny Magana for sentencing transcripts dated July 4, 2015, copies of
22   photographs of injuries he sustained on November 1, 2013, and incident reports written by
23   correctional officers regarding the incident that occurred on November 1, 2013. Plaintiff states
24   that these documents are not available from the California Department of Corrections and
25   Rehabilitation or the Office of the Inspector General.
26          As the Court has repeatedly informed Plaintiff (ECF No. 86, p. 4; ECF No. 93, p. 2;
27   ECF No. 99, p. 2), the Court will consider granting a motion for the issuance of a subpoena
28   “only if the documents sought from the non-party are not equally available to Plaintiff and are

                                                      1
 1   not obtainable from Defendant(s) through a Rule 34 request for production of documents. In
 2   any request for a subpoena, Plaintiff must: (1) identify with specificity the documents sought
 3   and from whom; and (2) make a showing in the request that the records are only obtainable
 4   through a third party. The documents requested must also fall within the scope of discovery
 5   allowed in this action. See Fed. R. Civ. P. 26(b)(1).” (ECF No. 86, p. 4).
 6          While it appears that Plaintiff has stated that the documents he is requesting are only
 7   available through a third party, Plaintiff has not submitted any evidence that he attempted to get
 8   these documents from Defendants prior to filing this motion. Moreover, it appears that at least
 9   some of the documents requested may be available through Defendants. Therefore, the Court
10   will require Defendants to file a response within 14 days, indicating whether any of the
11   documents Plaintiff is requesting are available through a discovery request to Defendants.
12          Accordingly, IT IS ORDERED that:
13               1. Defendants have fourteen days from the date of service of this order to file a
14                  response to Plaintiff’s motion for the issuance of a subpoena duces tecum,
15                  indicating whether any of the documents Plaintiff is requesting are available
16                  through a discovery request to Defendants.
17               2. Plaintiff has seven days from the date of service of the response to file a reply.
18
     IT IS SO ORDERED.
19
20
        Dated:     November 5, 2019                             /s/
21                                                        UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                      2
